DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “a decompressing section” in claim 1 has been interpreted as “an expansion valve”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (2018/0051198).
Regarding claim 1, Okamoto discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (13), a decompressing section (14), and an evaporator (15; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [00014], item [8], line 4).

the refrigerant comprising 62.5 mass% to 72.5 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (2017/0138642).
Regarding claim 1, Ueno discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0023], [0037]-[0039] and [0047]).
Regarding claim 2, Ueno discloses the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132 (E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0023], [0037]-[0039] and [0047]).
.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Fukushima discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration circuit (see figure 1) including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Ueno.
Regarding claim 2, Fukushima fails to disclose the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132 (E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf).

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Fukushima to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP) (see MPEP 2143 section B). 

Allowable Subject Matter
Claims 3-4, 6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 3-4, 6 and 8-15, the prior art of record does not teaches the claimed ternary composition diagram detail of the refrigerant. Further the prior art of record does not provide a particular teaching or motivation for modifying the refrigeration cycle apparatus of Okamoto, Fukushima and Ueno in order to arrive the claimed invention. Thus, claims 3-4, 6 and 8-15 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763